Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on May 17, 2021 was received and has been entered.  Claims 1-4 and 6-7 were amended. Claims 1-6 are in the application and pending examination. Claim 7 was withdrawn. Replacement Paragraph was submitted to identify claimed element “measurement surface portion”.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claim is 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse was confirmed in the reply filed on May 17, 2021.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) based on the “ measurement surface portion” is withdrawn based on Applicant’s representative arguments.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description “H41F”, “H41B”, and “ED1”.   

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The previous objection to the title of the invention for not being descriptive is maintained.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “ measurement surface portion” in claims 1-6.  Specification recites “downstream measurement surface portions”, clarification is requested.
Paragraphs 452-3 are objected to based on the terms “H41F”, “H41B” which do not appear in the drawings. Clarification is requested.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “ a fixed length fixed preliminarily extending in the strip width direction” in claim 3.  Specification recites “fixed distance”, clarification is requested.
Claim Objections
The previous objections to claim 1 are withdrawn based on the amendment to claim 1. 
Claim 1 is objected to for the following portion which includes awkward language. A suggested revision appears below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plating adhesion amount control part” in claims 1-6, and “strip warp shape calculation part” in claims 3-4.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “plating adhesion amount control part” is recited in the Specification in paragraphs 27, 86, 108, 192, 196-197, 200-214 and as reference numeral 140 in Figs. 6 and 17.
“strip warp shape calculation part” is described in the Specification in paragraphs 86, 109-110, 191, 369, 385, 387, 446, and 552 and as reference numeral 150 in Figs. 6 and 17.											Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The previous rejection of claims 2 and 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends is withdrawn based on the amendment to claims 2 and 4
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "upstream side position preliminarily determined with respect to a transferring direction of the steel strip" in claim 1 is a relative term which renders the claim indefinite.  The term " with respect to a transferring direction of the steel strip " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how a “position” can located “upstream” of “a direction of travel”. For the purpose of prosecution, Examiner is considering the limitation based on paragraph 3 and Fig. 1 as follows:
an upper setting position wherein a transferring direction of the steel strip is changed to a horizontal direction;
a distance sensor disposed at an upstream side position preliminarily determinedthe upper setting position  
an upstream-side edge sensor disposed at the upstream side position with respect to the upper setting position  
Clarification is requested. Claims 2-6 are rejected for their dependence on an indefinite claim.
 The term "taking into account" in claim 3, line 19 is a relative term which renders the claim indefinite.  The term "taking into account" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Claim Rejections - 35 USC § 103 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of US Pat. Num. 5,518,772 to Andachi et al (hereinafter Andachi) and US Pat. Pub. No. 20140211361 A1 to Kurisu et al (hereinafter Kurisu).
Regarding claim 1, AAPA teaches a plating adhesion amount control mechanism, comprising: gas wiping nozzles (paragraph 2)  disposed such that a steel strip pulled up from a plating tank is transferred therebetween, the gas wiping nozzles being configured to blow a gas onto the steel strip (paragraph 2); a distance sensor (distance sensor paragraph 2) disposed at an upstream side position (near gas wiping nozzles paragraph 2) preliminarily determined with respect to a transferring direction of the steel strip, the distance sensor being configured to detect a nozzle-strip distance which is a distance between the gas wiping nozzles and a strip surface (distance sensor paragraph 2); 											a plating adhesion amount meter (plating adhesion amount meter paragraphs 4-5) disposed at the downstream side position (horizontal direction after being transferred to the lower arrangement position) with respect to the transferring direction of the steel strip and configured to detect a plating adhesion amount of a metal plating layer formed on the steel strip and output a plating adhesion amount actual measurement value (obtained  plating adhesion amount actual measurement value, paragraph 5). (See AAPA, Current application (printed publication) paragraphs 8-16 and 22.)
	AAPA does not explicitly teach a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred through therebetween.
Andachi is directed to a method for adjusting coating weight by gas wiping.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a pair of gas wiping nozzles disposed such that a steel strip pulled up from a plating tank is transferred through therebetween, because Andachi teaches this structure allows excessive metal to be removed. (See Andachi, col. 3, lines 55-60.)
	AAPA teaches having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a measurement surface portion which is a position on a surface of the steel strip being transferred at which the plating adhesion amount is to be measured, using following arithmetic elements at the time when the measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a strip passing speed of the steel strip. (See AAPA, paragraphs 8, 10, 14, and 16.)
AAPA does not explicitly teach a plating adhesion amount control part having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a measurement surface portion which is a first position on the strip surface at which the plating adhesion amount is to be measured by the plating adhesion amount meter, using following arithmetic elements at the time when the first measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a steel strip passing speed.
Andachi is directed to a method for adjusting coating weight by gas wiping.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a plating adhesion amount control part having a plating adhesion amount estimation expression for calculating a plating adhesion amount estimation value of a measurement surface portion which is a first position on the strip surface at which the plating adhesion amount is to be measured by the plating adhesion amount meter, using following arithmetic elements at the time when the first measurement surface portion passes the upstream side position: the nozzle-strip distance; a blowing pressure of the gas; a steel strip passing speed, because Andachi teaches a controller allows the coating weight to be controlled. (See Andachi, col. 10, lines 29-33.)
AAPA does not explicitly teach an upstream-side edge sensor disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is a first edge position of the steel strip; a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position with respect to the 
Kurisu is directed to a steel shape control apparatus.
Kurisu teaches an upstream-side edge sensor (11) disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is an edge position of the steel strip; a downstream-side edge sensor (131-137 and 121-127) disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side edge position which is an edge position of the steel strip. (See Kurisu, paragraph 133, 137 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an upstream-side edge sensor disposed at the upstream side position with respect to the transferring direction of the steel strip and configured to detect an upstream-side edge position which is an edge position of the steel strip; a downstream-side edge sensor disposed at a downstream side position which is a position downstream of the upstream side position with respect to the transferring direction of the steel strip and configured to detect a downstream-side edge position which is an edge position of the steel strip, because Kurisu teaches this allows the shape of the steel strip to be controlled. (See Kurisu, col. 10,  Abstract.)
AAPA does not explicitly teach a specific distance between the upstream-side edge position and the measurement surface portion which has an equal relationship 
Kurisu teaches the electromagnets and the position sensors are disposed one-on-one along the transverse direction in both sides of the steel sheet. (See Kurisu, paragraph 137.)
Kurisu teaches information of the measured results of each portion in the transverse direction Y of the steel sheet (2) at the sensor positions is input to the control device (14) from the sensors (11) and the control device (14) controls each of the electromagnet groups based on the information of the position in the information of passing conditions, the information held in the database or the like. (See Kurisu, paragraphs 137, 144, and Fig. 3.)
Examiner is considering a specific strip width direction distance between the upstream-side edge position (11) and the measurement surface portion (2 adjacent 12) to have an equal relationship with a distance in a strip width direction between the downstream-side edge position (12) and the measurement surface portion (2) to be equivalent to the control device calculates the positions in the transverse direction of the steel sheet at the electromagnet positions based on the measured results by the sensors (11, 11) and correlation data in database and empirical or experimental passing condition and based on Fig. 1 which shows the sensors(11, 12) to have the same distance from the strip. (See Kurisu, paragraph 145-146 and Fig. 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a specific strip width direction distance between the upstream-side edge position and the measurement surface portion which 
AAPA does not explicitly teach the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion passes the upstream side position.
Kurisu teaches the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion (portion of 2) passes the upstream side position (position opposite 11). (See Kurisu, paragraphs 143, 145, 167, Abstract, and Figs.1-3 and 5.) Examiner is considering shape estimation to be equivalent to plating adhesion amount estimation value.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion passes the upstream side position, because Kurisu teaches this allows the shape of the steel strip to be corrected. (See Kurisu, paragraphs 143, 145, 167, Abstract, and Figs.1-3 and 5.)
AAPA does not explicitly teach the plating adhesion amount actual measurement value detected in a state where the plating adhesion amount meter faces the 
AAPA teaches using data of plating adhesion amount actual measurement value can reach the target value by using data feedback. (See AAPA, paragraphs 16 and 22.)
Kurisu teaches the   actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion (portion of 2 … positions in the through-thickness direction Z of each portion in the transverse direction Y of the steel sheet 2 at the sensor positions) when the measurement surface portion passes the downstream side position (sensor portions). (See Kurisu, paragraphs 143, 145, 167, Abstract, and Figs.1-3 and 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the plating adhesion amount actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion when the measurement surface portion passes the downstream side position, because Kurisu in AAPA teaches receiving these data points at those locations allows the data feedback to the difference between the expected and actual values to be reduced. (See Kurisu, paragraphs 143, 145, 167, Abstract, and Figs.1-3 and 5.)
AAPA does not explicitly teach the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value and the plating adhesion amount actual measurement value and correct the plating adhesion amount estimation expression so as to reduce the difference to zero.  

The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value and the plating adhesion amount actual measurement value  and correct the plating adhesion amount estimation expression so as to reduce the difference to zero, with a reasonable expectation of success, because a person of ordinary skill in the art would understand a plating adhesion amount control part to be suitable for performing learning control on the estimation model expression of plating adhesion amount. (See AAPA, paragraphs 10, 14, 16.)
The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Regarding claim 6, the AAPA does not explicitly teach the plating adhesion amount control part is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating 
AAPA teaches the estimation model expression of plating adhesion amount is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating adhesion amount estimation expression, so that the plating adhesion amount estimation value becomes equal to the plating adhesion amount actual measurement value.(See AAPA, paragraphs 6-10.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the plating adhesion amount control part is configured to control the nozzle-strip distance, a blow pressure of the gas, and a strip passing speed of the steel strip, using the corrected plating adhesion amount estimation expression, so that the plating adhesion amount estimation value becomes equal to the plating adhesion amount actual measurement value, with a reasonable expectation of success, because a person of ordinary skill in the art would understand a plating adhesion amount control part to be suitable for performing learning control on the estimation model expression of plating adhesion amount. (See AAPA, paragraphs 10, 14, 16.)
The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 second paragraph of the Remarks Section that Andachi does not describe obtaining a difference between a plating adhesion amount estimation value when a measurement surface portion of a steel strip passes through an upstream side position and a plating adhesion amount actual measurement value when the same measurement surface portion through a downstream side position.
Kurisu teaches the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion (portion of 2) passes the upstream side position (position opposite 11). (See Kurisu, paragraph 145 and Figs.1-3.) 
Applicant argues on page 11, fourth paragraph of the Remarks Section that Kurisu does not describe calculating a coating amount estimation value at a position upstream of the coating amount measurement devices 13, and thus does not describe obtaining the difference between the plating adhesion amount estimation value when the measurement surface portion of a steel strip passes through the upstream side position and the plating adhesion amount actual measurement value when the same measurement surface portion through the downstream side position.
Kurisu teaches the plating adhesion amount control part is configured to obtain a difference between the plating adhesion amount estimation value which is calculated when the measurement surface portion (portion of 2 … positions in the through-thickness direction Z of each portion in the transverse direction Y of the steel sheet 2 at 
Applicant argues on page 11, fifth paragraph of the Remarks Section that AAPA does not describe obtaining the difference between the plating amount estimation value when the measurement surface portion of the steel strip passes through the upstream side position and the plating adhesion amount actual measurement value when the same measurement surface portion passes through the downstream side position.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
AAPA teaches using data of plating adhesion amount actual measurement value can reach the target value by using data feedback. (See AAPA, paragraphs 16 and 22.)
Kurisu teaches the  actual measurement value detected in a state where the plating adhesion amount meter faces the measurement surface portion (portion of 2 … positions in the through-thickness direction Z of each portion in the transverse direction Y of the steel sheet 2 at the sensor positions) when the measurement surface portion passes the downstream side position (sensor portions). (See Kurisu, paragraphs 143, 145, 167, Abstract, and Figs.1-3 and 5.)
Examiner is considering a person of ordinary skill in the art with the feedback control of AAPA would be able to use the structure positioning set forth in Kurisu to reduce the 
Applicant argues on page 11, last paragraph of the Remarks Section that AAPA does not describe “… obtain a difference between the plating adhesion amount estimation value which is calculated when the first measurement surface portion passes the upstream side position and the plating adhesion amount actual measurement value detected when, the plating adhesion amount meter faces the first measurement surface portion and the first measurement surface portion passes the downstream side position.” 
Examiner is considering a person of ordinary skill in the art with the feedback control of AAPA would be able to use the positioning set forth in Kurisu to use a same measurement portion at the upstream initially and then the downstream locations in order to complete the measurement of the dependent variable over time which would enable the difference in the target and actual values as taught in AAPA in view of Kurisu to be reduced. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KARL KURPLE/Primary Examiner
Art Unit 1717